ORDER
PER CURIAM.
Larry Caldwell (Defendant) appeals from Ms conviction, after a jury trial, for one count of first-degree robbery, Section 569.020, RSMo 1994, and one count of armed criminal action, Section 571.015, RSMo 1994. The trial court sentenced him to concurrent prison terms of twelve years and three years, respectively. Defendant alleges the trial court plainly erred when it did not sua sponte intervene to halt numerous instances of prosecutorial misconduct. We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The judgment of the trial court is affirmed. Rule 30.25(b)